FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,               No. 17-17508
          Plaintiff-Appellant,
                                           D.C. Nos.
              v.                      2:16-cv-02160-SRB
                                     2:11-cr-00856-SRB-1
SELSO RANDY ORONA,
         Defendant-Appellee.                 ORDER


                   Filed February 18, 2021

                           Order
2                UNITED STATES V. ORONA

                        COUNSEL

Michael Bailey, United States Attorney; Krissa M. Lanham,
Assistant United States Attorney; United States Attorney’s
Office, Phoenix, Arizona; for Plaintiff-Appellant.

Jon M. Sands, Federal Public Defender; Keith J. Hilzendeger,
Assistant Federal Public Defender; Office of the Federal
Public Defender, Phoenix, Arizona; Jean-Claude André,
Bryan Cave Leighton Paisner LLP, Santa Monica, California;
for Defendant-Appellee.


                         ORDER

THOMAS, Chief Judge:

    This Court previously stayed en banc proceedings in this
case pending the Supreme Court’s issuance of a decision in
United States v. Borden, 769 Fed. App’x 266 (6th Cir. 2019),
cert. granted, No. 19-5410, 2020 WL 981806 (U.S. Mar. 2,
2020) (mem.). On January 28, 2021, the government
informed this Court that defendant-appellee, Selso Randy
Orona, passed away. Due to Orona’s death, we dismiss this
appeal and “remand this case to the district court for
dismissal of the petition for a writ of habeas corpus as moot
and for further proceedings as may be required, including the
vacatur of any prior orders.” Stanley v. Ryan, 716 F.3d 1272
(9th Cir. 2013).